DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated November 30, 2021, has been entered.
Duplicate Claims
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 C.F.R. § 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2005/0288484 (“Holbrey”).
Considering Claim 1: Holbrey teaches a composition that is formed by dissolving cellulose and polyacrylonitrile (i.e., a thermoplastic polymer) in an ionic liquid identified as [C4mim]Cl.  (Holbrey, ¶ 69).  One of ordinary skill in the art would understand that [C4mim]Cl is the compound 1-n-butyl-3-methylimidazolium chloride.  The ionic liquid [C4mim]Cl of Holbrey reads on Formula (1a) of claim 1 where R1 is a C1 alkyl group, R12 is a C4 alkyl group (i.e., a substituent), n11 is 3, each R11 is hydrogen, and X– is a chloride anion.  Holbrey teaches that the cellulose/polyacrylonitrile blend is formed into a film that is separated from the ionic liquid and dried.  (Id.).
	Holbrey teaches that the composition contains a 20/80 ratio of cellulose to polyacrylonitrile.  (Id.).  This corresponds to 25 parts by mass of the cellulose based on 100 parts by mass of the polyacrylonitrile.  This value falls within the claimed range of 5 to 100 parts.
	Holbrey is silent as to the amount of ionic liquid that remains after the example film is separated and dried.  However, in an example that used a similar process of preparing a polyacrylonitrile film, Holbrey teaches that thermogravimetric analysis (TGA) “indicated that a small amount of [C4mim]Cl might be trapped or encapsulated within the [polyacrylonitrile] matrix during the regeneration process.”  (Id. ¶ 68; Figure 2).  Holbrey discusses the removal of the ionic liquid generally at ¶ 42, and never indicates that 100% of the ionic liquid can be removed.  (Id. ¶ 42).  When ¶ 42 of Holbrey is read in light of the example at ¶ 68, one of ordinary skill would reasonably understand that removal of the ionic liquid need not be complete and that it is acceptable if a residual 4mim]Cl falling within the claimed range because one of ordinary skill would reasonably expect that such a residual amount of ionic liquid would not interfere with the objectives of Holbrey given that Holbrey indicates that residual amounts of the ionic liquid might be “trapped or encapsulated” within the matrix in the similarly prepared film taught at ¶ 69.  The motivation to permit a residual amount of ionic liquid to remain would be that this would shorten the time for preparing the film.  In particular, the preparation process taught at ¶ 69 removes the ionic liquid by soaking for 24 hours and drying in an oven for another 24 hours.  One of ordinary skill would be motivated to shorten the preparation time by reducing these times with an expectation that some residual ionic liquid may remain in the film.  However, one of skill would have a reasonable expectation of success because Holbrey does not indicate that such a residual amount of ionic liquid is problematic and, indeed, at ¶ 68 suggests that it might be present.
Considering Claims 4 and 5: The ionic liquid [C4mim]Cl of Holbrey reads on Formula (1a) of claim 1 where X– is a chloride anion.  (Holbrey, ¶ 69).
Considering Claim 6: Holbrey teaches fibrous cellulose.  (Holbrey, ¶ 58).  Holbrey teaches that the cellulose is from wood pulp.  (Id. Figure 3; ¶ 25).
Considering Claims 7 and 8: Holbrey describes the example film as having a homogenous surface and the SEM image of the film (see inset at Figure 3B with a 6 µm scale bar) does not appear to show fibers larger than 2 µm in diameter or substantial cellulose aggregation.  (Holbrey, ¶ 69; Figure 3B).  Based on this statement and image, the examiner finds that at least 15% of the cellulose in the film of ¶ 69 has a diameter (i.e., short side length) of less than 2 µm and that there is substantially no cellulose aggregate in the film.
Considering Claim 9: Holbrey teaches that the composition is in the form of a film.  (Holbrey, ¶ 69).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claims 1 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-20 of copending Application No. 16/143,846 (claim set dated October 22, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’846 application teaches a thermoplastic resin composition containing a thermoplastic synthetic resin and cellulose.  Claim 7 of the ’846 application further teaches a cellulose content overlapping with the cellulose content of present claim 1.  Claims 2-4 of the ’846 application further teach the ionic compound limitation of present claim 1 and the ionic compound content of present claim 1.  Claim 16 of the ’846 application further teaches a molded article obtained from molding the thermoplastic resin composition.
Considering Claims 4-9: The claims of the ’846 application substantially teach or suggest the limitations of present dependent claims 4-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-16 of copending Application No. 16/144,304 (claim set dated September 24, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’304 application teaches a thermoplastic resin composition containing a thermoplastic synthetic resin, cellulose, and an ionic compound in amounts that either correspond to the claimed amounts or overlap with the claimed amounts.  Claim 3 of the ’304 application teaches an ionic compound having the structure of the ionic compound of present claim 1.  Claim 12 of the ’304 application further teaches a molded article obtained from molding the thermoplastic resin composition.
Considering Claims 4-9: The claims of the ’304 application substantially teach or suggest the limitations of present dependent claims 4-9.

Claims 1 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of copending Application No. 16/833,071 (claim set dated February 2, 2022).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’071 application teaches a molded article formed from a composition containing a thermoplastic resin and cellulose.  Claim 8 of the ’071 application further teaches a cellulose amount that overlaps with the cellulose content of present claim 1.  Claims 1 and 4 of the ’071 application teach the ionic compound limitation of present claim 1 and the ionic compound content of present claim 1.
Considering Claims 4-9: The claims of the ’071 application substantially teach or suggest the limitations of present dependent claims 4-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments in the remarks dated November 30, 2021, have been fully considered, and the examiner responds as follows.
In the remarks, applicant argues that the anticipation and obviousness rejections set forth in the Office Action dated September 7, 2021, should be withdrawn in view of the amendment to claim 1.  The examiner agrees.  The anticipation rejection of the claims over JP2012207063 (“Inoue”) is withdrawn in view of the amendment to claim 1 narrowing the cellulose content of the claimed composition.  The obviousness rejection of the claims over US 2014/0350188 (“Hamad”) is withdrawn in view of the amendment to claim 1 narrowing the permitted structures for the ionic compound of the claim.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767